CLD-245                                                 NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                                No. 13-4587
                               ____________

                             JAMES MURRAY,
                              a/k/a James Hines,
                                            Appellant

                                      v.

          HONORABLE JUSTICES OF THE SUPREME COURT OF
          SOUTH CAROLINA; AMERICAN BAR ASSOCIATION;
             PENNSYLVANIA BAR ASSOCIATION; SOUTH
             CAROLINA BAR ASSOCIATION; BARBARA B.
           SAUNDERS, Assistant Ethics Counsel, Virginia State Bar;
             DISCIPLINARY HEARING (D.H.O.), B. Chambers
                 __________________________________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                          (D.C. Civ. No. 13-cv-02838)
                District Judge: Honorable Richard P. Conaboy
                 __________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 1, 2014

          Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                        (Opinion filed: May 8, 2014)
                              ____________

                                 OPINION
                               ____________
PER CURIAM

       Appellant James Murray, a Pennsylvania state prisoner, appeals from an order of

the District Court dismissing his habeas corpus petition, 28 U.S.C. § 2241. For the

reasons that follow, we will summarily affirm.

       Initially, Murray filed a civil rights action, 42 U.S.C. § 1983, in the United States

District Court for the Middle District of Pennsylvania, D.C. Civ. No. 12-cv-02384,

challenging an August 17, 2012 decision of the South Carolina Supreme Court denying

his request to continue providing legal services to fellow inmates. (Murray describes

himself as a “jailhouse lawyer” but he is not licensed to practice law.) Murray sought a

declaratory judgment and ruling that South Carolina’s ban on the unauthorized practice of

law is unconstitutional. In December, 2012, the District Court dismissed the complaint

under the in forma pauperis statute, 28 U.S.C. § 1915(e)(2)(B), on the ground that

Murray’s complaint was based on an indisputably meritless legal theory. Murray’s

appeal to this Court was dismissed for failure to pay the filing fee on July 8, 2013, see

C.A. No. 12-4522.

       In November, 2013, Murray filed a petition for writ of habeas corpus, 28 U.S.C. §

2241, in the Middle District, again challenging South Carolina’s ban on his unauthorized

practice of law. He also challenged an opinion from counsel for the Virginia State Bar

Association advising him that his work on behalf of fellow inmates in Virginia would be

considered the unauthorized practice of law. In the main, Murray wished to provide legal

assistance to fellow inmates in Virginia, South Carolina, and Pennsylvania and feared

that he would be prosecuted for assisting inmates. After careful consideration of the

petition, the District Court dismissed it as meritless, finding that Murray had not

                                              2
challenged the fact or duration of his confinement, as required to state a cognizable

habeas corpus claim.

       Murray appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk advised

him that the appeal was subject to summary affirmance under Third Cir. LAR 27.4 and

I.O.P. 10.6. Murray has submitted several written responses.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. We agree

with the District Court that habeas corpus review is available only where the deprivation

of constitutional rights impacts the fact or length of the prisoner’s detention, Leamer v.

Fauver, 288 F.3d 532 (3d Cir. 2002). Murray’s claims do not meet this test. He did not

claim entitlement to a speedier release from custody, nor was he challenging the legality

of his present incarceration. Moreover, although section 2241 allows a prisoner to

challenge the execution of his sentence, Woodall v. Federal Bureau of Prisons, 432 F.3d
235, 241 (3d Cir. 2005), Murray did not contend that he had been sanctioned to a loss of

good conduct time as a result of his having acted as a jailhouse lawyer. In short,

Murray’s claim, if successful, would not result in his speedier release from custody; it

thus does not lie at “the core of habeas corpus.” Wilkinson v. Dotson, 544 U.S. 74, 82

(2005). See also Leamer, 288 F.3d at 542-44. Murray’s habeas corpus petition was

properly dismissed because habeas corpus is not an available or appropriate remedy for

his claims.

       For the foregoing reasons, we will summarily affirm the order of the District Court

dismissing Murray’s habeas corpus petition. Murray’s motion to appeal and present oral

argument personally on motions for summary reversal and remand, is denied.

                                             3